***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  STATE OF CONNECTICUT v. VAUGHN OUTLAW
                (AC 38419)
                DiPentima, C. J., and Lavine and Harper, Js.

                                   Syllabus

Convicted of the crime of assault of public safety personnel arising out of
    an incident in which the defendant spat on a correction officer, the
    defendant appealed to this court. The defendant testified that the correc-
    tion officer used excessive force when escorting the defendant to and
    from his cell, after which the defendant spat on the officer. He claimed
    that any unwarranted or excessive force was not in the performance
    of the officer’s duties and that the court committed plain error when it
    did not provide detailed language in its instructions to the jury as to
    that element of the crime. The state claimed, inter alia, that the defendant
    explicitly waived his claim of instructional error. Held:
1. Contrary to the state’s claim, the record was unclear as to whether the
    defendant explicitly waived his claim that the trial court should have
    given a detailed instruction concerning whether the correction officer
    was acting in the performance of his duties when he allegedly used
    unnecessary or unreasonable force; the colloquy between defense coun-
    sel and the court concerning the relevant instruction was ambiguous as
    to whether the defense counsel was affirming that he had not requested
    a self-defense instruction or whether he was waiving an instruction on
    unnecessary or unreasonable force.
2. The defendant could not prevail on his unpreserved claim that the trial
    court committed plain error by failing to instruct the jury that any
    unwarranted or excessive force by the correction officer was not within
    the performance of his duties; the defendant failed to establish the
    required patent or readily discernible error in the jury instruction as to
    warrant the extraordinary remedy of reversal, nor did he demonstrate
    that the failure to include that language resulted in manifest injustice,
    especially given that the challenged actions of the correction officer
    occurred prior in time to the defendant’s conduct in spitting on the
    officer.
       Argued October 4, 2017—officially released January 23, 2018

                             Procedural History

  Substitute information charging the defendant with
the crime of assault of public safety personnel, brought
to the Superior Court in the judicial district of Tolland,
and tried to the jury before the court, Graham, J.;
verdict and judgment of guilty, from which the defen-
dant appealed to this court. Affirmed.
  Mary A. Beattie, assigned counsel, for the appel-
lant (defendant).
  Sarah Hanna, assistant state’s attorney, with whom,
on the brief, were Matthew C. Gedansky, state’s attor-
ney, and Andrew Reed Durham, assistant state’s attor-
ney, for the appellee (state).
                         Opinion

   HARPER, J. The defendant, Vaughn Outlaw, appeals
from the judgment of conviction, rendered after a jury
trial, of assault public safety personnel in connection
with his assault of an employee of the Department of
Correction (department) in violation of General Stat-
utes § 53a-167c (a) (5).1 On appeal, the defendant
asserts that the court committed plain error when it
did not include detailed language on the use of unwar-
ranted or excessive force as part of its instructions to
the jury on the second element of § 53a-167c (a) (5),
which pertains to whether the employee was acting in
the performance of his duties. The state contends that
the defendant explicitly waived his claim at trial and
failed to demonstrate that the court committed an obvi-
ous error resulting in manifest injustice. Because we
agree with the state’s latter argument, we affirm the
judgment of the trial court.
  The jury reasonably could have found the following
facts. On December 1, 2013, correction officers Thomas
Langlois (victim) and Katie McClellan were escorting
the defendant back from the shower room to his cell
at Northern Correctional Institute. After returning the
defendant back to his cell, the victim removed the
defendant’s leg shackles and stood outside the cell
door.2 McClellan and the victim testified that the defen-
dant, who was instructed to remain on the bed, followed
the victim toward the cell door and spat on the victim’s
face, mouth and eyes before the door closed.3 Security
footage of the incident was shown to the jury.
  On April 8, 2015, following a jury trial, the defendant
was convicted of assault of public safety personnel in
violation of § 53a-167c (a) (5). On June 25, 2015, the
court sentenced the defendant to forty-two months of
incarceration to be served consecutively with the sen-
tence he was already serving. This appeal followed.
   On appeal, the defendant asserts that because he had
testified that the victim used excessive force, the court
committed plain error when it failed to include in its
jury instructions, as part of the second element of § 53a-
167c (a) (5), the ‘‘detailed language explaining that any
unwarranted or excessive force is not within the perfor-
mance of the officer’s duties.’’ (Emphasis omitted.) As
a result of this omission, the defendant argues the jury
may have been misled into believing that the victim
was performing his duties as a correction officer when
he allegedly mishandled and ‘‘monkey pawed’’ the
defendant while escorting him to and from his cell. See
footnote 3 of this opinion. The state contends, inter
alia, that the defendant cannot establish that the court
committed plain error by failing to provide the
requested instruction because the defendant explicitly
informed the court that he was not seeking a detailed
instruction on self-defense to the assault charge.
   The following additional facts are necessary for our
discussion. The record reflects that the court had pro-
vided counsel with a draft of its proposed jury instruc-
tions on April 2, 2015. Thereafter, on April 6, 2015, the
court held an in-chambers conference to discuss ‘‘some
things relating to the charge . . . .’’ On April 7, 2015,
during an on-the-record discussion between the court
and defense counsel regarding the jury instructions, the
following exchange occurred:
  ‘‘The Court: There is sometimes a self-defense portion
utilized in defining in the performance of duties. As I
understand it, that’s not being requested by the defen-
dant in this case; am I correct?
  ‘‘[Defense Counsel]: Yes, Your Honor.
  ‘‘The Court: So that’s out. All right.’’
  On April 8, 2015, after completing its charge, the court
asked the parties, outside the presence of the jury, if
they had any exceptions to the charge.4 The defendant
objected only to the intent element of the charge.5
                            I
    As an initial matter, we address the state’s assertion
that the defendant explicitly waived his claim by
‘‘inform[ing] the trial court that he was not seeking the
instruction that he now claims was plain error not to
provide.’’ We conclude that although the defendant is
not entitled to an instruction based on a theory of self-
defense, it is unclear from the record whether the defen-
dant explicitly waived his claim that the court failed to
include a detailed instruction on a theory of defense
that the victim was not acting within the performance
of his duties when he allegedly used unreasonable or
unnecessary physical force.
   Both parties agree that ‘‘when a defendant has been
charged only with violations of § 53a-167c . . . he is
not entitled to an instruction on self-defense.’’ State v.
Davis, 261 Conn. 553, 573, 804 A.2d 781 (2002); State
v. Baptiste, 133 Conn. App. 614, 626 n.16, 36 A.3d 697
(2012), appeal dismissed, 310 Conn. 790, 83 A.3d 591
(2014); State v. Salters, 78 Conn. App. 1, 5, 826 A.2d
202, cert. denied, 265 Conn. 912, 831 A.2d 253 (2003).
Rather, ‘‘[o]ur Supreme Court has determined that in a
case in which a defendant is charged with assault of a
peace officer or interfering with an officer, in lieu of
a self-defense instruction, the court must provide a
detailed instruction that the state must establish that
the police officer had been acting in the performance
of his duty and that a person is not required to submit
to the unlawful use of physical force during the course
of an arrest . . . .’’ (Emphasis added; internal quota-
tion marks omitted.) State v. Dunstan, 145 Conn. App.
384, 390, 74 A.3d 559, cert. denied, 310 Conn. 958, 82
A.3d 626 (2013). ‘‘This court has further concluded that
an officer’s exercise of reasonable force is inherent in
the performance of duties, and therefore unreasonable
and unnecessary force by a police officer would place
the actions outside the performance of that officer’s
duties.’’ Id.; see also State v. Davis, supra, 571 (‘‘a
detailed instruction that the state must establish that
the police officer had been acting in the performance
of his duty and that a person is not required to submit
to the unlawful use of physical force during the course
of an arrest . . . stands in lieu of a self-defense instruc-
tion’’); State v. Baptiste, supra, 627 (‘‘[o]ur Supreme
Court has determined that a defendant is entitled to a
detailed instruction on the element of ‘in the perfor-
mance of his duties’ in lieu of an instruction regarding
self-defense’’); State v. Salters, supra, 9 (‘‘[t]he proper
defense . . . was that [the correction officer] was not
acting within the performance of his duties when he
used physical force on the defendant’’).
   ‘‘The rationale behind our Supreme Court’s determi-
nation in Davis was based on the requirement that the
state must prove beyond a reasonable doubt that the
officer was acting in the performance of his duties as
an element of § 53a-167c and the fact that excessive or
unreasonable physical force by the officer would place
his actions outside the performance of his duties. . . .
The defendant would be entitled to an acquittal if the
state failed to prove that the use of force was within the
performance of the officer’s duties.’’ (Citation omitted;
footnote omitted.) State v. Salters, supra, 78 Conn. App.
5–6. ‘‘A correctional officer, therefore, is statutorily
authorized to use reasonable physical force in the per-
formance of his duties. Clearly, if the defendant claimed
that the force used was excessive or unnecessary, the
proper defense in this case would have been that [the
correction officer’s] use of physical force on the defen-
dant was not in the performance of his duties.’’ (Empha-
sis added.) Id., 8.6
   For this reason, the colloquy that occurred regarding
the defense instruction appears ambiguous. When the
court asked whether the defendant was seeking a ‘‘self-
defense portion utilized in defining in the performance
of duties’’ and requested clarification that it is ‘‘not
being requested by the defendant in this case,’’ defense
counsel responded ‘‘yes.’’ One interpretation of defense
counsel’s response is that the defendant explicitly was
affirming that he had not requested a self-defense
instruction, to which the parties knew, as a matter of
law, he was not entitled. Another interpretation is that
the defendant explicitly was waiving his claim of unrea-
sonable or unnecessary physical force, because the
court’s question focused specifically on ‘‘defining in
the performance of duties’’ as pertaining to the second
element of § 53a-167c. See footnote 6 of this opinion.
In the absence of contrary evidence, ‘‘[j]udges are pre-
sumed to know the law . . . and to apply it correctly.’’
(Internal quotation marks omitted.) In re Harlow P.,
146 Conn. App. 664, 674 n.3, 78 A.3d 281, cert. denied,
310 Conn. 957, 81 A.3d 1183 (2013); accord State v.
Reynolds, 264 Conn. 1, 29 n.21, 836 A.2d 224 (2003),
cert. denied, 541 U.S. 908, 124 S. Ct. 1614, 158 L. Ed.
2d 254 (2004). Nevertheless, on the basis of this brief
colloquy alone, the record is unclear as to whether the
defendant was (1) agreeing with the court that he was
not entitled to a theory of self-defense; (2) explicitly
waiving his claim for a detailed instruction on a defense
of unreasonable or unnecessary physical force in defin-
ing the performance of duties; or (3) doing both.
Although we are unable to make a determination as to
explicit waiver, for the reasons set forth in part II of
this opinion, we conclude that the defendant cannot
prevail on his claim of plain error.
                              II
   The defendant seeks to prevail on his unpreserved
claim of instructional error pursuant to the plain error
doctrine. We initially note that, in State v. Kitchens,
299 Conn. 447, 482–83, 10 A.3d 942 (2011), our Supreme
Court concluded that ‘‘when the trial court provides
counsel with a copy of the proposed jury instructions,
allows a meaningful opportunity for their review, solic-
its comments from counsel regarding changes or modi-
fications and counsel affirmatively accepts the
instructions proposed or given, the defendant may be
deemed to have knowledge of any potential flaws
therein and to have waived implicitly the constitutional
right to challenge the instructions on direct appeal.’’
   Our review of the record shows that the court gave
the parties its draft instructions five days in advance,
provided ample opportunity for their review and solic-
ited comments from counsel. The defendant raised an
objection only to the intent element of the jury charge.7
Although the record is unclear as to whether the defen-
dant explicitly waived his claim of instructional error,
he nevertheless implicitly waived his claim pursuant to
the standard set forth in Kitchens. Recently, however,
our Supreme Court reasoned in State v. McClain, 324
Conn. 802, 815, 155 A.3d 209 (2017), that a Kitchens
waiver does not foreclose claims of plain error. As such,
we consider the defendant’s claim of instructional error
under the plain error doctrine.
   ‘‘It is well established that the plain error doctrine,
codified at Practice Book § 60-5, is an extraordinary
remedy used by appellate courts to rectify errors com-
mitted at trial that, although unpreserved [and noncon-
stitutional in nature], are of such monumental
proportion that they threaten to erode our system of
justice and work a serious and manifest injustice on
the aggrieved party. [T]he plain error doctrine . . . is
not . . . a rule of reviewability. It is a rule of reversibil-
ity. That is, it is a doctrine that this court invokes in
order to rectify a trial court ruling that, although either
not properly preserved or never raised at all in the trial
court, nonetheless requires reversal of the trial court’s
judgment . . . for reasons of policy. . . . In addition,
the plain error doctrine is reserved for truly extraordi-
nary situations [in which] the existence of the error is
so obvious that it affects the fairness and integrity of
and public confidence in the judicial proceedings. . . .
Plain error is a doctrine that should be invoked spar-
ingly.’’ (Footnote omitted; internal quotation marks
omitted.) State v. Jamison, 320 Conn. 589, 595–96, 134
A.3d 560 (2016).
   There are two prongs of the plain error doctrine; an
appellant cannot prevail under the plain error doctrine
‘‘unless he demonstrates that the claimed error is both
so clear and so harmful that a failure to reverse the
judgment would result in manifest injustice.’’ (Empha-
sis in original; internal quotation marks omitted.) Id.,
597; accord State v. McClain, supra, 324 Conn. 812.
‘‘With respect to the first prong, the claimed error must
be patent [or] readily [discernible] on the face of a
factually adequate record, [and] also . . . obvious in
the sense of not debatable. . . . With respect to the
second prong, an appellant must demonstrate that the
failure to grant relief will result in manifest injustice.’’
(Citations omitted; internal quotation marks omitted.)
State v. Jackson, 178 Conn. App. 16, 20–21,           A.3d
    (2017).
   In the present case, the defendant states: ‘‘Plain error
occurred when the trial court did not instruct the jury
that any unwarranted or excessive force by [the victim]
was not within the performance of his duties. This
instructional language was required by the facts of the
case and settled case law.’’8 The essence of the defen-
dant’s argument is that because he had testified that
the victim mishandled and ‘‘monkey pawed’’ him—alle-
gations of unwarranted or excessive force—the victim
was not acting in performance of his duties as a correc-
tion officer when the defendant spat on the victim;
thus, a reasonable jury could determine that the second
element of § 53a-167c was not satisfied when the assault
occurred. The defendant contends that the court failed
to provide the detailed instruction in element two of
the Connecticut Criminal Jury Instructions 4.3-1.9
  ‘‘To prevail under the first prong of a plain error
analysis, an appellant must demonstrate that the alleged
error is obvious in the sense of not debatable. . . .
[T]his inquiry entails a relatively high standard, under
which it is not enough for the [appellant] simply to
demonstrate that his position is correct. Rather, the
[appellant] must demonstrate that the claimed impro-
priety was so clear, obvious and indisputable as to war-
rant the extraordinary remedy of reversal.’’ (Internal
quotation marks omitted.) State v. Jackson, supra, 178
Conn. App. 24. The court’s instruction to the jury, which
appears to mirror the criminal jury instructions,
instructed that ‘‘there was testimony that [the victim]
had concluded escorting [the defendant] to his cell from
the shower area at the time of the alleged saliva, spitting
or hurling.’’ The jury heard testimony from McClellan,
the victim and the defendant regarding the events sur-
rounding the assault and made a credibility determina-
tion. More importantly, the defendant never raised this
defense of unreasonable or unnecessary physical force
at any point during the trial proceedings.
   We also note a temporal disconnect in the defendant’s
argument. The defendant argues that because the victim
mishandled him while escorting him to and from the
shower room and ‘‘monkey pawed’’ him after taking off
his leg shackles—actions that occurred and concluded
prior in time to his spitting on the victim while he was
standing outside the cell door—the victim therefore
was not acting in the performance of his duties at the
time of the assault. This retaliatory conduct stands in
contrast to the application of this defense as discussed
in State v. Davis, supra, 261 Conn. 557 (defendant
fought with police officers during arrest); State v. Bap-
tiste, supra, 133 Conn. App. 618 (defendant fought with
police officers during drug investigation); State v. Salt-
ers, supra, 78 Conn. App. 3 (defendant fought with cor-
rection officers during melee). We conclude that the
defendant has not established the required patent or
readily discernible error in the jury instruction as to
warrant the extraordinary remedy of reversal.
   In summary, under the plain error doctrine, we do
not find that the court committed any error, let alone
error ‘‘so obvious that it affects the fairness and integrity
of and public confidence in the judicial proceedings.’’
(Internal quotation marks omitted.) State v. Jamison,
supra, 320 Conn. 596. Nor has the defendant demon-
strated that failure to include the detailed language on
the use of unreasonable or unnecessary physical force
resulted in manifest injustice. The court instructed the
jury in accordance with the elements of § 53a-167c,
and the defendant did not raise or request any detailed
instruction on a defense. ‘‘The charge was presented
to the jury in such a way that no injustice was done to
the defendant.’’ State v. Salters, supra, 78 Conn. App.
9. Accordingly, the defendant cannot prevail on his
claim of plain error.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 53a-167c (a) provides in relevant part: ‘‘A person is
guilty of assault of public safety . . . personnel when, with intent to prevent
a reasonably identifiable . . . employee of the Department of Correction
. . . from performing his or her duties, and while such . . . employee . . .
is acting in the performance of his or her duties . . . (5) such person throws
or hurls, or causes to be thrown or hurled, any bodily fluid including, but
not limited to, urine, feces, blood or saliva at such . . . employee . . . .’’
   2
     Northern Correctional Institute protocol requires an inmate under full
restraint status to have his legs shackled and hands cuffed behind his back
during transportation to and from the shower room. Once returned to his
cell, the leg shackles are removed while the inmate kneels on the bed. The
inmate remains on the bed until the officer leaves the cell and the door is
secured. The handcuffs are removed through the food trap in the door.
   3
     In contrast, the defendant testified that after the victim removed his leg
shackles, the victim struck the defendant with the leg shackles wrapped
around his fist, also known as a ‘‘monkey paw.’’ In response, the defendant
followed the victim toward the door while calling him ‘‘a few names.’’ The
defendant maintained that he did not spit on the victim. Additionally, the
defendant testified that he objected to the victim’s handling and controlling
of his movements during escort to the shower.
   4
     The court instructed the jury as follows: ‘‘The defendant is charged with
assault on public safety personnel . . . . The statute [defining] this offense
reads in pertinent part as follows: A person is guilty of assault of public
safety personnel when, with intent to prevent a reasonably identifiable
employee of the Department of Correction from performing his duties, and
while said correction officer was acting in the performance of his duties,
such person threw or hurled or caused to be thrown or hurled any bodily
fluid including, but not limited to urine, feces, blood or saliva at a correc-
tion officer.
   ‘‘For you to find the defendant guilty of this charge, the state must prove
the following elements beyond a reasonable doubt: Element one, assault of
officer. The first element is that the person allegedly assaulted, [the victim],
was a reasonably identifiable Department of Correction employee. In addi-
tion, [he] had to be reasonably identifiable as a correction officer.
                                        ***
   ‘‘Element two, in the performance of duties. The second element is that
the conduct of the defendant occurred while . . . [the victim] was acting
in the performance of his duties. The phrase, ‘in the performance of his
official duties,’ means that the correction employee was acting within the
scope of what he’s employed to do and that his conduct was related to his
official duties.
   ‘‘The question of whether he was acting in good faith in the performance
of his duties is a factual question for you to determine on the basis of the
evidence in the case.
   ‘‘In this case, there was testimony that [the victim] had concluded escorting
[the defendant] to his cell from the shower area at the time of the alleged
saliva, spitting or hurling.
   ‘‘Element number three, intent to perform. The third element is that the
defendant had specific intent to prevent [the victim] from performing his
lawful duties. . . .
   ‘‘Element four, by certain means. The fourth element the defendant hurled
or caused to be hurled a bodily fluid, namely, saliva, at the correction
officer.’’
   5
     After the jury was excused and the court had noted defense counsel’s
exception to the intent element, the following exchange occurred:
   ‘‘The Court: So I note your exception. Anything else?
   ‘‘[The Prosecutor]: Nothing from the state.
   ‘‘[Defense Counsel]: Thank you, Your Honor.
   ‘‘The Court: You’re welcome. All right. And for the record, counsel’s
already confirmed they’ve reviewed the charge, the exhibits and the informa-
tion. I’m correct, am I not?
   ‘‘[The Prosecutor]: Correct, Your Honor.
   ‘‘The Court: Correct?
   ‘‘[Defense Counsel]: I’ve seen everything, Your Honor. I’m trying to write
and listen.
   ‘‘The Court: I understand, but I mean you’ve seen it. All right. You approved
it, so, all right. Let’s bring the jurors back in.’’ On appeal, the defendant is
not challenging the intent element of the charge.
   6
     See element two of ‘‘Interfering with an Officer—§ 53a-167a,’’ Connecti-
cut Criminal Jury Instructions 4.3-1, available at https://www.jud.ct.gov/JI/
Criminal/Criminal.pdf (last visited January 16, 2018); element two of ‘‘Assault
of Public Safety, Emergency Medical, Health Care, or Public Transit Person-
nel—§ 53a-167c,’’ Connecticut Criminal Jury Instructions 4.3-3, available at
https://www.jud.ct.gov/JI/Criminal/Criminal.pdf (last visited January 16,
2018).
   We note the difference between the theory of self-defense and a defense
of unreasonable or unnecessary physical force. ‘‘Under a theory of self-
defense, a criminal defendant basically admits engaging in the conduct at
issue, but claims that that conduct was legally justified.’’ (Internal quotation
marks omitted.) Moore v. Commissioner of Correction, 119 Conn. App. 530,
539, 988 A.2d 881, cert. denied, 296 Conn. 902, 991 A.2d 1103 (2010). ‘‘A
theory of self-defense is a justification defense . . . [that] represents a legal
acknowledgment that the harm caused by otherwise criminal conduct is,
under special justifying circumstances, outweighed by the need to avoid an
even greater harm or to further a greater societal interest.’’ (Internal quota-
tion marks omitted.) Id. A theory of self-defense involves the defendant
admitting to the conduct at issue, e.g., assaulting the victim, while justifying
the use of force.
   In contrast, a defense of unreasonable or unnecessary physical force, by
operation, focuses on the victim’s actions during the assault, e.g., whether
the victim was acting within the performance of his or her duties. The
defense applies regardless of whether the defendant admits to the assaultive
conduct because it negates the second element of assault on a correction
officer and ‘‘[t]he defendant would be entitled to an acquittal if the state
failed to prove that the use of force was within the performance of the
officer’s duties.’’ State v. Salters, supra, 78 Conn. App. 6. Furthermore, our
case law describes the detailed instruction for ‘‘in the performance of duties’’
as standing in lieu of a self-defense instruction. State v. Davis, supra, 261
Conn. 571; see generally D. Borden & L. Orland, 5A Connecticut Practice
Series: Criminal Jury Instructions (4th Ed. 2016-2017 Supp.) § 14.2, p.
205–207.
   7
     See footnote 5 of this opinion.
   8
     The defendant specifically relies on the following: ‘‘In effect, a detailed
instruction that the state must establish that the police officer had been
acting in the performance of his duty and that a person is not required to
submit to the unlawful use of physical force during the course of an arrest,
whether the arrest itself is legal or illegal, stands in lieu of a self-defense
instruction in such cases. Consequently, the failure to provide such instruc-
tions when the defendant has presented evidence, no matter how weak or
incredible, that the police officer was not acting in the performance of his
duty, effectively operates to deprive a defendant of his due process right
to present a defense.’’ State v. Davis, supra, 261 Conn. 571.
   9
     The instruction states: ‘‘In determining whether the officer was acting
in the performance of (his/her) duties, you must consider another provision
in our law that justifies the use of physical force by correction officers.
That statute provides that an authorized official of a correctional institution
or facility may, in order to maintain order and discipline, use such physical
force as is reasonable and authorized by the rules and regulations of the
department of correction.
   ‘‘If you find that the force used by the officer was not reasonable, you
will find that  was not acting within the performance
of (his/her) official duties while attempting to (arrest / prevent the escape of)
the defendant.’’ (Emphasis omitted; footnote omitted.) Connecticut Criminal
Jury Instructions, supra, 4.3-1.
   We note that the preamble of the criminal jury instructions found on the
Judicial Branch website clearly states that it ‘‘is intended as a guide for
judges and attorneys’’ and that ‘‘[t]he use of these instructions is entirely
discretionary and their publication by the Judicial Branch is not a guarantee
of their legal sufficiency.’’ Connecticut Criminal Jury Instructions, available
at http://www.jud.ct.gov/ji/Criminal/Criminal.pdf (last visited January 16,
2018). See, e.g., State v. Reyes, 325 Conn. 815, 822 n.3, 160 A.3d 323 (2017);
State v. Hall-Davis, 177 Conn. App. 211, 242 n.14,          A.3d    (2017).